Per Curiam.
The evidence in this proceeding established that the respondent used the services of Louis Solomon and Max Solomon, laymen, to solicit and procure retainers in accident cases, pursuant to agreements by the terms of which the respondent undertook to pay them a part of the fees collected by him in such cases when recoveries were made therein or settlements effected, and that he, from time to time, paid a part of such fees in accordance with said agreements. This practice was conducted on a large scale, involving hundreds of cases.
*373It further appears that at the time of settling many of the cases above referred to, the respondent procured releases to be signed by the clients through the aforesaid Max Solomon and thereafter affixed his signature as a witness and executed the acknowledgment clauses as a notary public, falsely certifying that the signers of said releases had personally appeared before him, although in fact he was not present when the releases were signed.
The respondent should be disbarred.
Present — Martin, P. J., Townley, Dore and Callahan, JJ.
Respondent disbarred.